Case 1:19-cv-00439-GBD Document 277 Filed 01/23/20 Page 1of3

 
 
  
 
 

UNITED STATES DISTRICT COURT te
SOUTHERN DISTRICT OF NEW YORK".

 

IN RE: ICE LIBOR ANTITRUST 1:19-cv-0043 asap LEG
LITIGATION oh

ay be

Hon. George B Bidias

 

 

NOTICE AND ea@@EBED| ORDER OF WITHDRAWALOF COUNSEL

PLEASE TAKE NOTICE that, upon the annexed declaration of Maxwell Kosman
and subject to the approval of the Court, Maxwell Kosman hereby withdraws as counsel for
Deutsche Bank AG and Deutsche Bank Securities Inc., and shall be removed from the Case
Management/Electronic Case Files (CM/ECF) notification list in the above-captioned matter.
Paul, Weiss, Rifkind, Wharton & Garrison LLP will continue to represent Deutsche Bank AG
and Deutsche Bank Securities Inc. in this proceeding.

Dated: New York, New York
January 23, 2020
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

By: UA ( CA

Maxwell A. H. Kosman

 

1285 Avenue of the Americas
New York, New York 10019-6064
(212) 373-3000

mkosman@paulweiss.com
SO_LORDERED:

“hong pe 6 ae ‘ <020
J

Hon George B. Daniels U.S.D.J.

 
